United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1333
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Thomas Arthur Palmer,                   *    [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: September 10, 2003

                              Filed: October 14, 2003
                                   ___________

Before WOLLMAN, HANSEN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Thomas A. Palmer appeals the sentence imposed on him by the district court
following revocation of his supervised release. We vacate the sentence and remand
for resentencing.

       Palmer was initially sentenced to 27 months of imprisonment and 36 months
of supervised release following his guilty plea to three counts of threatening to use
a weapon of mass destruction to blow up federal buildings in violation of 18 U.S.C.
§ 2332a(a)(3), and one count of mailing a threat to blow up a federal post office in
violation of 18 U.S.C. § 844(e). The section 2332a(a)(3) offenses were Class A
felonies. See 18 U.S.C. §§ 2332a(a) (violations of § 2332a(a)(3) are punishable by
up to life imprisonment); 3559(a)(1) (where life imprisonment is authorized, offense
is considered Class A felony).

      Following Palmer’s release from incarceration, the district court found that he
had violated the terms of his supervised release. The court thus revoked Palmer’s
supervised release and sentenced him to 12 months of imprisonment and 36 months
of supervised release. Palmer argues that he cannot be sentenced to more than 24
months of additional supervised release because his total revocation sentence--12
months of imprisonment plus 36 months of additional supervised release, for a total
of 48 months--is capped by the length of his original 36-month supervised-release
term.

      The applicable statute is 18 U.S.C. § 3583(h), which provides:

      When a term of supervised release is revoked and the defendant is
      required to serve a term of imprisonment that is less than the maximum
      term of imprisonment authorized under subsection (e)(3), the court may
      include a requirement that the defendant be placed on a term of
      supervised release after imprisonment. The length of such a term of
      supervised release shall not exceed the term of supervised release
      authorized by statute for the offense that resulted in the original term of
      supervised release, less any term of imprisonment that was imposed
      upon revocation of supervised release.

See 18 U.S.C. § 3583(h).

       In United States v. St. John, 92 F.3d 761, 766 (8th Cir. 1996), a panel of this
court construed “the term of supervised release authorized by statute for the offense
that resulted in the original term of supervised release” to mean “the term of
supervised release in the original sentence rather than the maximum authorized term
of supervised release.”

                                         -2-
       Contrary to the government’s contention, we conclude that the Supreme
Court’s decision in Johnson v. United States, 529 U.S. 694 (2000), abrogated only
that portion of St. John which held that 18 U.S.C. § 3583(h) applies retroactively.
Accordingly, St. John clearly governs this case, and we are not free to deviate from
that decision. See Campbell v. Purkett, 957 F.2d 535, 536 (8th Cir. 1992) (per
curiam) (en banc consideration is required to overrule prior panel’s decision).

       The sentence is vacated, and the case is remanded to the district court with
instructions to reduce Palmer’s revocation sentence to a total of 36 months of
imprisonment and supervised release, combined.

RILEY, Circuit Judge, concurring.

       I concur with the opinion of this court that United States v. St. John, 92 F.3d
761 (8th Cir. 1996), governs the case before us. The St. John panel concluded the
sentence imposed upon revocation of a term of supervised release is capped at the
length of the original supervised-release term, id. at 766, rather than at the length of
the term “authorized by statute for the offense that resulted in the original term of
supervised release.” 18 U.S.C. § 3583(h). I write separately to state my view that
this court should rehear this case en banc to reconsider the St. John ruling, which
appears contrary to the plain language of 18 U.S.C. § 3583(h). See, e.g., United
States v. Pla, ___ F.3d ___, No. 02-16815, 2003 WL 22159466, at *2 (11th Cir. Sept.
19, 2003).
                        ______________________________




                                          -3-